          Case 19-33694 Document 368 Filed in TXSB on 09/25/19 Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                              )
 In re:                                                       ) Chapter 11
                                                              )
 WEATHERFORD INTERNATIONAL PLC, et al.,                       ) Case No. 19-33694 (DRS)
                                                              )
                              Debtors.                        ) (Jointly Administered)
                                                              )

             GAMCO ASSET MANAGEMENT, INC.’S LIMITED MOTION FOR
            RECONSIDERATION OF THE COURT’S CONFIRMATION ORDER

          GAMCO Asset Management, Inc. (“GAMCO”), on behalf of itself and all similarly

situated common shareholders of Weatherford International plc (“Weatherford”), respectfully

submits this motion pursuant to Fed. R. Civ. P. 59 and Fed. R. Bankr. P. 9023 for limited

reconsideration of the Court’s ORDER (I) APPROVING DEBTORS’ DISCLOSURE STATEMENT

AND (II) CONFIRMING SECOND AMENDED JOINT PREPACKAGED PLAN OF

REORGANIZATION FOR WEATHERFORD INTERNATIONAL PLC AND ITS AFFILIATE

DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, dated September 11, 2019

(ECF No. 343) (the “Confirmation Order”), which overruled GAMCO ASSET MANAGEMENT,

INC.’S LIMITED OBJECTION TO DEBTORS’ MOTION FOR APPROVAL OF THE PLAN, dated

August 20, 2019 (ECF No. 281) (the “Limited Objection”).

          By this motion, GAMCO seeks an order, substantially in the form attached hereto as

Exhibit A: (i) granting limited reconsideration of the portion of the Confirmation Order overruling

GAMCO’s Limited Objection; and (ii) clarifying that the third-party release and injunction in

Weatherford’s plan of reorganization does affect the litigation rights of former Weatherford

common shareholders who are non-parties to the debtors’ Chapter 11 cases or current shareholders

who voted against the plan.
        Case 19-33694 Document 368 Filed in TXSB on 09/25/19 Page 2 of 8



                                          INTRODUCTION

        1.      GAMCO timely filed the Limited Objection to Weatherford’s plan of

reorganization (the “Plan”) in these Chapter 11 proceedings (the “Chapter 11 Proceedings”)

challenging the non-debtor third-party release in Article X.B.2. (the “Third Party Release”) on the

grounds that, among other things, the Third Party Release and related injunction in Article X.G

(the “Injunction”) arguably bar litigation claims by: (i) former equity investors in Weatherford

during the Class Period (as defined below) who no longer held shares at the commencement of the

Chapter 11 Proceedings or thereafter and are thus not parties to the proceedings or the Plan (the

“Non-Party Shareholders”); and (ii) existing equity holders who voted against the Plan but did not

expressly opt out of the Third-Party Release (the “No-Voter Shareholders”). The Court overruled

the Limited Objection on the grounds that GAMCO purportedly lacked standing to object on

behalf of others (after it opted out of the Third-Party Release) and confirmed the Plan with the

Third-Party Release and related Injunction intact.

        2.       Respectfully, regardless of GAMCO’s standing, 1 this was manifest error. The

Fifth Circuit’s holding in In re Pacific Lumber Co., 584 F.3d 229, 252 (5th Cir. 2009) prohibits

non-consensual, non-debtor third-party releases, such as the Third-Party Release in the Plan.

Further, under the reasoning in In re Bigler LP, 442 B.R. 537, 544 (Bankr. S.D. Tex. 2010), a plan

that contains such a release effecting non-parties and no-voters is unconfirmable on its face.

        3.      Accordingly, GAMCO respectfully requests that the Court reconsider its overruling

of the Limited Objection and that it revises the Confirmation Order (or issues a separate order




1
  As set forth in paragraph 16, infra, the Court should have rejected the Plan as unconfirmable by virtue of
the broad Third-Party Release, regardless of GAMCO’s standing. Nevertheless, GAMCO reserves the
right, as necessary, to appeal the standing issue to the United States District Court.
                                                 2
        Case 19-33694 Document 368 Filed in TXSB on 09/25/19 Page 3 of 8



similar to Exhibit A) to clarify that the Third-Party Release and related Injunction do not affect the

litigation rights of the Non-Party Shareholders and No-Voting Shareholders.

                                         BACKGROUND

        4.        GAMCO is an investment manager which currently owns more than six million

shares of Weatherford common stock on its own behalf and on behalf of clients. At certain points

during the Class Period, GAMCO owned more than 10 million Weatherford common shares on

behalf of itself and its clients.

        5.        On August 20, 2019, GAMCO filed the Limited Objection to the Plan on grounds

that, among other things, the Third-Party Release in Article X.B.2 of the Plan could be interpreted

to bar potential securities class action claims GAMCO was investigating against non-debtor

current and former directors and officers of Weatherford.

        6.        On September 6, 2019, GAMCO filed a class action, entitled GAMCO Asset

Management, Inc. v. McCollum et al., No. 4:19-cv-03363 (S.D. Tex.) (the “Securities Class

Action”), in the United States District Court for the Southern District of Texas against certain non-

debtor former and current directors and officers of Weatherford alleging violations of the federal

securities laws on behalf of itself and a putative class of equity investors (the “Putative Class”)

that purchased or otherwise acquired common shares of Weatherford: (i) during the period from

October 26, 2016 through May 10, 2019 (the “Class Period”); and/or (ii) pursuant or traceable to

Weatherford’s secondary offering of common shares that closed on or about November 21, 2016.

        7.        On September 9, 2019, GAMCO filed in these Chapter 11 Proceedings, on behalf

of itself and all similarly situated common shareholders, an UPDATE IN FURTHER SUPPORT

OF ITS LIMITED OBJECTION TO THE PLAN CONFIRMATION (ECF No. 324), to alert the

Court that GAMCO had commenced the Securities Class Action on behalf of the Putative Class.



                                              3
        Case 19-33694 Document 368 Filed in TXSB on 09/25/19 Page 4 of 8



       8.       On September 11, 2019, the Court held the confirmation hearing for the Plan. At

the hearing, the Court ruled that GAMCO lacked standing to act on behalf of any shareholders

other than itself 2 and could therefore not object to the Third-Party Release because it had opted

out. 3 Accordingly, the Court declined to entertain GAMCO’s argument that the Plan was patently

unconfirmable due to the Third-Party Release and related Injunction to the extent they affect the

litigation rights of the Non-Party Shareholders and No-Voting Shareholders.

       9.       Thereafter, the Court issued the Confirmation Order that overruled GAMCO’s

Limited Objection. (ECF No. 343 p. 22).

                                           ARGUMENT

       10.      In order to prevail on a motion for reconsideration under Rule 59(e), a movant

must (1) clearly establish a manifest error of law or fact, (2) present newly discovered evidence,

or (3) demonstrate that there has been an intervening change in the controlling law. See In re

Benjamin Moore & Co., 318 F.3d 626, 629 (5th Cir. 2002); Simon v. United States, 891 F.2d 1154,

1159 (5th Cir. 1990) (internal quotation marks and citation omitted).

       11.      A Motion for Reconsideration under Rule 59 of the Federal Rules of Civil

Procedure is made applicable to bankruptcy cases under Fed. R. Bank. P. 9023. See In re Adkins,

No. 13-01001, 2014 WL 7338948, at *1 (Bankr. N.D. Tex. Dec. 22, 2014). “Rule 59(e) is properly

invoked to correct manifest errors of law or fact or to present newly discovered evidence.” In re




2
  THE COURT: Rule 23, because, again, you didn’t seek to invoke Rule 23 before me, I’m asking you, is
there any ability that you have as a lawyer to represent anyone other than GAMCO in this court?
MR. PORTER: No, Your Honor.
THE COURT: So I think the standing issue is probably resolved, isn’t it?
3
  MR. PORTER: Okay. Then I would ask -- request, Your Honor, at least to allow me to address the
former shareholders and --
THE COURT: But you’ve opted out. You’re not bound by any release. Right? You’ve gotten everything
that GAMCO could want to have today. Correct? Or am I missing something?
                                              4
        Case 19-33694 Document 368 Filed in TXSB on 09/25/19 Page 5 of 8



Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002) (internal quotations omitted).

       12.      Respectfully, here it was manifest error for the Court to confirm Weatherford’s

Plan without requiring language clarifying that the Third-Party Release and related Injunction do

not apply to the Non-Party Shareholders and No-Voting Shareholders, who, respectively, either

could not have or did not consent. It is well-settled that Fifth Circuit law broadly prohibits non-

consensual third-party, non-debtor releases under Section 524(e). See, e.g., Pacific Lumber, 584

F.3d at 252 (“In a variety of contexts, this court has held that Section 524(e) only releases the

debtor, not co-liable third parties. These cases seem broadly to foreclose non-consensual non-

debtor releases and permanent injunctions.”) (internal citation omitted).

       13.      Nor can such releases be valid as part of a “settlement” under Section

1123(b)(3)(A). In Bigler, 442 B.R. at 544, the court recognized that a plan containing a non-

debtor, third-party release such as the Third-Party Release at issue here was unconfirmable when

it included as releasing parties those who voted against the plan and non-parties to the bankruptcy:

               Unfortunately, this is where Article 12.1 runs into trouble. It is not
               quite a valid settlement of claims for the purposes of §
               1123(b)(3)(A). Because the Plan language quoted above applies to
               parties, such as the Trusts, who have voted against the Plan, and may
               even extend to individuals and entities who are not even parties to
               this case, the language of Article 12.1 may include people and
               entities who do not consent to the release of the derivative claims
               that they could bring. As a result, Article 12.1 violates the
               requirements of consent and consideration for a valid settlement of
               claims.

       14.      Put another way, a valid settlement of claims which includes non-debtor releases

“would require . . . consent and consideration by each participant in the agreement to be valid.”

Bigler, 442 B.R. at 543-44. Here, the No-Voter Shareholders obviously did not consent, rather

they specifically voted against the Plan containing the Third-Party Release.

       15.      Likewise, the Non-Party Shareholders not only did not consent, they received no

                                             5
        Case 19-33694 Document 368 Filed in TXSB on 09/25/19 Page 6 of 8



notice and were thus likely unaware of the Chapter 11 Proceedings. And they were certainly

unaware of the Third-Party Release in the Plan. Approval of the Third-Party Release under these

circumstances violated the general principle that “to bind an absent plaintiff concerning a claim

for money damages or similar relief at law, it must provide minimal procedural due process

protection. The plaintiff must receive notice plus an opportunity to be heard and participate in the

litigation, whether in person or through counsel.” Silber v. Mabon, 18 F.3d 1449, 1453–54 (9th

Cir. 1994). The Court did not permit GAMCO to argue on behalf of the absent Non-Party

Shareholders because GAMCO had already itself opted out of the Third-Party Release – a classic

Catch-22 – and thus the rights of these non-parties will potentially be prejudiced.

       16.       At bottom, applicable Fifth Circuit precedent prevents the Third-Party Release

from affecting the rights of the Non-Party Shareholders and No-Voting Shareholders, and,

therefore, the Plan was unconfirmable on its face. This is true regardless of GAMCO’s standing

to object. See, e.g., In re Congoleum Corp., 414 B.R. 44, 55 (D.N.J. 2009) (“Under 11 U.S.C. §

1129(a), a bankruptcy court must determine that a proposed plan of reorganization complies with

all relevant sections of the Bankruptcy Code prior to confirming a plan, even where no creditor

objects to the proposed plan. While the appellants may be correct that a court should not consider

objections to confirmation of a plan made by parties without standing, in the instant case, the

Bankruptcy Court found the plan facially unconfirmable without considering the insurers’

objections.”).

       17.       Accordingly, GAMCO respectfully requests that the Court reconsider its

Confirmation Order and clarify that the Third-Party Release and related Injunction do not apply to

bar any litigation claims by or on behalf of the Non-Party Shareholders and No-Voting

Shareholders.



                                             6
       Case 19-33694 Document 368 Filed in TXSB on 09/25/19 Page 7 of 8



Dated: September 25, 2019           Respectfully submitted,

                                     /s/ Andrew J. Entwistle
                                    Andrew J. Entwistle
                                    ENTWISTLE & CAPPUCCI LLP
                                    500 W. 2nd Street, Suite 1900-16
                                    Austin, Texas 78701
                                    Telephone: (512) 710-5960

                                    Joshua K. Porter (pro hac vice)
                                    ENTWISTLE & CAPPUCCI LLP
                                    299 Park Avenue, 20th Floor
                                    New York, New York 10171
                                    Telephone: (212) 894-7200

                                   Counsel for GAMCO Asset Management, Inc.




                                   7
       Case 19-33694 Document 368 Filed in TXSB on 09/25/19 Page 8 of 8



                              CERTIFICATE OF SERVICE

       I certify that on September 25, 2019, I caused a copy of the foregoing document to be

served by the Electronic Case Filing System for the United States Bankruptcy Court for the

Southern District of Texas.


                                          /s/ Andrew J. Entwistle
                                          Andrew J. Entwistle




                                         8
